DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 10, 11, 26, 29 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SONG et al. “Song” US 2020/0266963.

Regarding claims 1, 26, and 29, Song teaches an information transmission method, computer readable medium (Paragraph 148) and communication node comprising:

In a case where the first DMRS corresponds to M ports, the M ports correspond to a plurality of demodulation reference signal mapping groups (Paragraphs 59 and 60 teach 8 DMRS ports are mapped to a plurality of RE groups).
Wherein the plurality of ports in a same one of the plurality of DMRS mapping groups are code-division multiplexed on a plurality of resource elements, the plurality of ports are differentiated via OCCs and M is an even number (the ports are mapped to RE groups wherein the ports are orthogonal to each other in a code division multiplexing mode using OCCs; Paragraph 60).  

Regarding claim 10, Song teaches the number of ports in a candidate value is less than or equal to M/2, the ports come from different ones of the plurality of DMRS mapping groups (when the DMRS streams are less than or equal to two 2 (port indicator value) ports 7 and 8 of the mapping groups are used; Paragraph 60).

Regarding claim 11, Song teaches the number of ports in a candidate value is 2, the ports come from two different ones of the plurality of DMRS mapping groups (when the DMRS streams are less than or equal to two 2 (port indicator value) ports 7 and 8 of the mapping groups are used; Paragraph 60).

Claim(s) 15-18, 28 and 34 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhong et al. “Zhong” US 2019/0356437.


Regarding claim 16, Zhong teaches the plurality of signals include at least two of UL/DL DMRS, CSI-RS, and SRS (a signal is multiplexed with known uplink and downlink signals including DMRS, SRS, CSI-RS.  This signal is transmitted; Paragraphs 40 and 44).

Regarding claim 17, Zhong teaches the signaling indicates whether a PTRS exists (Paragraph 20, step 102 teaches phase-tracking reference signals are configured based on the type of reference information.  Thus the PTRS would exist).

Regarding claim 18, Zhong teaches the plurality fo signals are not CDM in the time domain (the signals in Zhong are multiplexed as taught in paragraphs 40 and 44, however they are not code division multiplexed).

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 27, and 30 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Noh et al. “Noh” US 2014/0211736.


receive first and second information in a first and second slot, demodulating the data, wherein the position of the first and second DMRS overlap each other (Paragraph 126 teaches a first and second DRMS which overlap and are in a first and second slot.  Paragraph 63 teaches that the received DMRS is used for channel estimation and demodulation of the signal. Thus one can see a first signal is received and demodulated, and this signal overlaps a second DMRS in a second slot).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of PARK et al “Park” US 2018/0323830.


Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Song to include the DMRS corresponding to different QCL assumptions as taught by Park.
	One would be motivated to make the modification such that information can be provided to the UE according to frequency selective QCL as taught by Park; Paragraph 453.

Regarding claim 33, Song does not teach the DMRS corresponds to different QCL assumptions; however, Park teaches that DMRS for various groups are QCL-ed; Paragraph 453.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Song to include the DMRS corresponding to different QCL assumptions as taught by Park.
	One would be motivated to make the modification such that information can be provided to the UE according to frequency selective QCL as taught by Park; Paragraph 453.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621.  The examiner can normally be reached on Monday-Friday 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON M RENNER/Primary Examiner, Art Unit 2419